Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the papers filed on April 29, 2021. Claims 1, 14, 51 and 62-72 are currently pending as per claims filed 2/28/2019. No were amended, canceled or newly filed. 
Applicants’ election with traverse of Group VI, e.g,  claim 64-67, drawn to a method of enhancing adoptive T cell transfer in a subject in response to the restriction requirement filed on January 29, 2021 is akwnoleged. 
Response to Applicants’ arguments
Applicants’ traversal is essentially that claims of Group VI and the claims of Group VII are both directed to a method of enhancing adoptive T cell transfer in a subject, said method comprising isolating CD4+ T cells from peripheral blood from a subject in need thereof; manipulating the isolated CD4+ T cells with OPN-i; expanding the manipulated CD4+ T cells by growing them in a culture medium until the number of transduced CD4+ T cells increases by at least 5%; and administering the expanded transduced CD4+ T cells to the subject. “The claims of the two Groups differ in how the CD4+ T cells are manipulated. The claims of Group VI recite transducing the CD4+ T-cells with retroviral vectors expressing OPN-i, while the claims of Group VII recite treating the CD4+ T cells with cell-permeable OPN-i.” 
Applicants’ arguments have been respectfully considered and have  been found persuasive. Accordingly, the examiner has withdrawn the restriction requirement between Group 
Claims 1, 14, 51, 62 and 63  have been  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution. The requirement is still deemed proper and is therefore made FINAL.  
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.). 

Therefore, claims 64-72 are currently under examination to which the following grounds of rejection are applicable.	
Priority
This Application is a DIV of 15/506,868 filed on February 27, 2017, now abandoned.  This application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional applications 62/042,476, filing date 08/27/2014.
Specification
Cross-Reference to Related Application
The disclosure filed on 11/19/2018 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the now abandoned U.S Application No. 15/506,868. Appropriate correction is required.
                                                 Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 4/29/2021 (2) is in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 105 individual references, representing thousands of pages of publications and other documents. Accordingly, the information disclosure statements have been considered by the examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Claim objection
Claims 64 and 68  are objected to because of the following informalities: abbreviations such as OPN-i should be spelled out at the first encounter in the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 64-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 64 and 68 are  incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. While all of the technical details of a method need not to be recited, the claims should include enough information to clearly and accurately describe the invention and how it is to be practice. It is unclear how the step of isolating CD4+ T cells from peripheral blood, manipulating the isolated CD4+ T cells with OPN-i; expanding and administered said CD4+ T cells to a subject results in enhancing adoptive T cell transfer in a subject. The phrase “enhancing adoptive T cell transfer”. The specification does not provide any closed definition as to what is meant by “enhancing adoptive T cell transfer”. Although it is acknowledged that in the specification some adoptive transfer into Rag2-/-Prfl-/-  mice of CD4+ T cells infected with retrovirus expressing GFP expressing OPN-iWT or Y166F mutant OPN-i or control virus that are considered by applicant to increased TFH and GCB cell formation (e.g, with overexpression of OPN-i WT protein) (¶ [0072], ¶ [0140] ¶ [0159] of the published application ), these are merely exemplary and non-limiting. It is not apparent as to under what structural or functional parameters the administration of expanded treated CD4+ T cells to the subject is indicative to the preamble of the claim (e.g., a method of enhancing adoptive T cell transfer in a subject).
Claims 65-67 are indefinite insofar as they depend from claim 64. Claims 69-72 are indefinite insofar as they depend from claim 68.
                                   Claim Rejections - 35 USC § 103The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 64-66 and 68-72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keszei et al., (FASEB, August 2013; pp. 3123-3130; of record), Wieczoreket et al., (Transfus Med Hemother 2013;40:388–402; of record) and Boschert et al. (U.S. Patent 7, 217,687; Citations are from U.S. Pub 2004/0235720) and further in view of  van den Berg (Current Opinion in Biotechnology 2011, 22:888–893; of record). 
	Regarding claim 64 and 68, Keszei et al., discloses methods of treating Systemic Lupus Erythematosus (SLE) a chronic autoimmune disease in a subject. Keszei et al., teaches 2 lupus prone congenic mouse strains, B6.Sle1b (Sle1b) and B6.129chr1b, where short DNA segments derived from the NZW or 129 strains, respectively, are embedded in the B6 genome (page 3123; col.2). Keszei et al., teaches that the mouse signaling lymphocytic activation molecule family (Slamf) cell surface receptors are implicated in the phenotype of these two lupus-prone mouse strains because congenic Slamf6_/_ (129.B6) mice, do not develop lupus-related autoimmunity. Keszei et al., discloses a third isoform of the Slamf6 gene, identified as Slamf6-H1 which is present in Sle1b.Slamf6-H1 mice; this is a type of Sle1b mouse that is hemizygous for a Slamf6-H1 gene.  Keszei et al., discloses that young Sle1b mice, but not Sle1b.Slamf6-H1 (hemizygous for a Slamf6-H1gene) or B6 mice, contain a memory T-helper cell subset identified by 2-fold increase in expression of 17 genes, chief among which is Spp1, encoding the cytokine osteopontin (OPN). Keszei et al., teaches that by comparing Sle1b (e.g, having 2-fold increase in expression Spp1, encoding OPN) and Sle1b.OPN_/_mice, it was found that the lack of OPN expression slows the progress of early autoantibody production (abstract). In relation to adoptive transfer of Sle1b.OPN_/_ CD4+ cells, Keszei et al., teaches that when CD4+ T cells isolated from Sle1b mice were transferred into coisogenic bm12 recipients, autoantibodies developed concomitantly with an expansion of TFH cells. By contrast, when Sle1b.OPN_/_ CD4+ cells were administered to bm12 recipients (e.g, coisogenic bm12 recipients ) autoantibody production and germinal center formation is reduced compared to recipients Sle1b.OPN+/+ CD4+ cells (abstract; p.3123; col. 1). Keszei et al., associates expression of OPN in a T-cell intrinsic role in the pathogenesis of lupus-related autoimmunity and concludes “CD4+ T-cell intrinsic expression of osteopontin is requisite for TFH-cell-dependent humoral autoimmunity in the bm12 lupus model.”(page 3128; col2). The examiner notes that plasma being part of the whole blood comprising PBMC absent any factual evidence to the contrary.  Thus, Keszei et al., provides support for CD4+ T cells isolated from plasma of B6.Sle1b (Sle1b), administration into bm12 recipients mice of a subset of CD4+ T cells from B6.Sle1b (Sle1b) identified as TFH cells comprising the Spp gene, encoding OPN, wherein expression of  OPN induces expansion of TFH cells, and wherein OPN expression is associated with increased proliferation of TFH cells, autoantibody production and germinal center formation (abstract; page 3124; col. 1, para. 2). Moreover, Keszei et al., states,  “Long-term (4-wk) survival per expansion of committed Sle1b TFH cells, however, does not occur in the absence of OPN. The data support the concept that OPN plays a role in maintenance of a subset of TFH cells.” Page 3129; col.1, last para.).
Thought Keszei et al., discloses isolating CD4+ Sle1b T cells from of mice that contain the Spp gene expressing OPN, Keszei et al., does not teach transfecting CD4+ T cell with a retrovirus expressing OPN (claim 64) or treating the isolated CD4+ T cells with cell-permeable OPN-i or fragments thereof (claim 68). Furthermore, Keszei et al., does not teach culturing isolating CD4+ Sle1b T cells from PB of mice to  increase the number by at least 5%.
	Before the effective filing date of the claim invention, adoptive T-cell transfer and genetically manipulation of T cells to provide T cells with desired specificity and tailoring their activation and proliferation potential was routine in the art as evidenced by the review publication of Wieczoreket al.,. The author discloses T cells genetically engineered and expanded for adoptive T cell transfer able to express a gene product (see page 389; Figure 1) . Wieczoreket al., discloses gene transduction of T cells with retroviral vectors to yield a high level of stable transgene expression through integration into the transcriptionally active
site of the host genome (page 392; col. 2; para. 2). Wieczoreket al., teaches that culture conditions of engineered T cells before, during, and directly after gene transfer affect the subsequent in vivo properties of T cells, such that the practitioner in the art would readily understand that engineered T cells are expanded in culture medium to increase the number by at least 5% before administration to a subject. Additionally, Wieczoreket al., teaches expression of TCR and CAR by engineered T cells to target cancer cells (page 389; Figure 2).
	In relation to the recitation of “treating the isolated CD4+ T cells with cell-permeable OPN-i or fragments thereof” in claim 68, formulations with “cell-permeable ODP” for the ODP to be able to penetrate into CD4+T cell membrane were routine and well known in the art, as evidenced by the teachings of van den Berg. The author discloses transduction domains fused to a protein, such as the 120 000 Da TAT47–57-β-Galactosidase fusion protein (page 888; col. 1) to deliver a functional protein into a cell. The practitioner in the art would readily understand that engineered T cells can be modified to contain the ODP protein rather than be modified to express said protein from a recombinant construct. 
	The combined teachings of Keszei and Wieczoreket do not disclose genetically modified T cells expressing osteopontin for the treatment of neurologic diseases.
	Boschert et al. discloses use of osteopontin for the treatment of neurological
disorders, such as disorders of the peripheral or central nervous system, in particular demyelinating disorders, such as multiple sclerosis, and also peripheral neuropathies, such as diabetic neuropathy or chemotherapy induced neuropathy (paragraphs [0013]; [0033][0035][0078]) and vectors comprising the osteopontin coding sequence for expression of osteopontin (paragraphs [0129][0130][0138]).  
	In view of the disclosure of Keszei on adoptive gene transfer of a subset of CD4+ T comprising the gene expressing osteopontin, the teachings of Wieczoreket al., on T cells genetically engineered to express a gene of interest from a recombinant retroviral vector and to comprised a CAR to target cancer cells, and the teaching of Boschert on the treatment of multiple sclerosis and neuropathies by administration of osteopontin, it would have been obvious to combine the prior art elements according to known methods to yield predictable results.  The prior art teaches all of the limitations of the claimed invention.  Keszei and Wieczoreket references are drawn to methods of using adoptive gene transfer of a CD4+ T cell. Keszei and Boschert discloses that expression of ODP resulting in different physiological function, in the case of Keszei, detrimental role in  the pathogenesis of lupus-related autoimmunity, and in the case of Boschert, protective roles in neurological disorders. One of skill in the art would have recognized that the results of the combination of treating neurological disorders by administration of engineered T cells comprising a retroviral vector construct expressing ODP when attempting to solve the problem of providing an alternative method of treatment of neurological disorders would have yielded nothing more than predictable results to one of ordinary skill in the art at the time the invention was made. This is demonstrated by the fact that Boschert teach treatment of  neurological disorders using recombinant DNA technology to express ODP.
Regarding claims 65 and 69, Wieczoreket discloses activation of T cells with IL-2, OK-3 and CD3/CD28 beads (Figure 1).
Regarding claims 66 and 70, Wieczoreket discloses CD4+T cells expressing a CAR.
Regarding claims 71-72, van den Berg teaches the  HIV Trans-Activator of Transcription (TAT) protein, for example (page 888, col.1). 
***
Claim 67 is rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Keszei et al., (FASEB, August 2013; pp. 3123-3130; of record), Wieczoreket et al., (Transfus Med Hemother 2013;40:388–402; of record), Boschert et al. (U.S. Patent 7, 217,687; Citations are from U.S. Pub 2004/0235720) as applied to claim  64 above, and further in view of Fong et al ( Lung Cancer 64 (2009) 263–270). 
With regard to instant claim 64, the combined teachings of Keszei, Wieczoreket, and Boschert render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  
The combined teachings of Keszei, Wieczoreket and  Boschert do no teach further transducing the isolated CD4+ T cells by contacting the CD4+ T cells with retroviral vectors expressing p85α.
Fong et al., discloses that osteopontin increases phosphorylation of p85 subunit of PI3K. Moreover, co-transfection with a p85 mutant reduces OPN induced -B-luciferase activity (abstract; p. 266; col. 1) 
In view of the role of osteopontin potentiating phosphorylation of p85 subunit of PI3K, it would have been obvious for one of ordinary skill in the art to test phosphorylation of the p85 subunit by expressing the protein from a recombinant vector to determine OPN-p85 mediated effect in the treatment of a neurological disorder using a retrovirus to express ODP in CD4+ T cells.
Conclusion
Claims 64-72 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633